DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 6/19/21 is acknowledged.  The traversal is on the ground(s) that “merely making the band removably attachable does not change the function of how the band works”. This is not found persuasive because this is solely applicant’s opinion, no evidence has been provided to support this argument. It is also not persuasive because the Species Restriction did not indicate that a removable band was the only difference between the various disclosed species and it is the combination of differences that creates a search burden when applicant is only entitled to examination of one invention for one filing fee. See all the differences listed out below between the various species, which were set forth in the Restriction/Election requirement. As outlined below, Species I carries intermeshing teeth, while Species III does not. Instead Species III requires teeth extending from opposite sides of the clip and not contacting each other at all. So a reference that teaches Species I having teeth extending towards and intermeshing with each other, would not necessarily teach Species III which requires teeth that are vertically spaced apart, extending from opposite sides of the clip, in opposite directions on the clip, and do not intermesh. Species I also requires a combination of hooks and . 
The requirement is still deemed proper and is therefore made FINAL.

    PNG
    media_image2.png
    579
    633
    media_image2.png
    Greyscale

The response filed on 6/19/21 indicated that claims 1-5 and 8-13 read on species III, but also asserts that claims 1-5 and 8-17 read on species III and then states to cancel claims 4-7. This is contradictory and confusing. During an interview with applicant’s representative on 7/14/21, applicant’s representative asserted the entire response should indicate that claims 1-5 and 8-17 read on the claimed species, canceling claims 6-7. However, the office cannot cancel claims for applicant, applicant 
Separately, the office asserts, that Species I is the only species that requires a series of hooks as required by claim 3 and Species I is the only species with a combination of hook and pin fasteners as required by claims 14-17. Therefore, the office asserts that claims 1-2, 4-5, and 8-13 are the only claims that read on the elected Species III. 
Therefore claims 3-7 and 14-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/19/21. The office notes that while applicant’s arguments request “cancellation of claims”, applicant must cancel the claims by providing a new claim listing indicating those claims are cancelled and omitting any text from the claims. For example “(Cancelled) Claim 4” can be sent in with applicant’s response to this office action to fix this issue. 
Drawings
The replacement drawings were received on 6/24/20.  These drawings are accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, and 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: the last clause of this claim appears to attempt to claim a method of use of the device within the device claim and this is improper as claims can only embrace one statutory category and not two. It is unclear if applicant is attempting to claim a method of use within the device claim with this last clause, making the metes and bounds of the claim unclear. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends from claim 1, which requires that the “first part of a first mechanical fastener and a first part of a second mechanical fastener” are present on the “band” and that the “second part of the first fastener and second part of the second fastener” are located on “the hair clip”. Claim 2 then goes on to require that the “first part of the first mechanical fastener” be located on the hair clip and the “second part of the first mechanical fastener” is located on the band. This is directly conflicting with claim 1 and so claim 2 is of improper dependent form because it does not contain all the limitations of claim 1 given that it directly conflicts with claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regas (US 3692032).
Regarding the limitations:

    PNG
    media_image3.png
    179
    545
    media_image3.png
    Greyscale
 
as recited in claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Regas was considered capable of performing the cited intended use.
	Claim 1: Regas discloses a tool (10) for treating a section of hair of a person (see Fig 1) comprising: a flexible (Col 5, 28-40) water-impervious (Col 2, 25-30) band (30) having a top side, bottom side, proximal edge, a distal edge, and two lateral side edges (see Fig 2). The proximal edge having a first part of a first mechanical fastener (Col 4, 25-60) and the distal edge having a first part of a second mechanical fastener (40; Col 4, 25-60) both fasteners being a snap fastener in the form of a "Ziploc" type land and groove combination fastener (Col 4, 48-60). An elongated two part hair clip comprising a lower part (14) and an upper part (12) each of the upper and lower part having a proximal end forming a pivotal hinge joint (16) an opposite distal end (where 18 is located). The lower part including a second part of the first mechanical fastener (Col 4, 25-60) adapted for releasably securing to the first part of the first mechanical fastener (Col 4, 48-60), the upper part is pivotally fixed at the proximal end with the proximal end of the lower part and this living hinge can also be a hinge pin (Col 3, 10-22), which would make the upper and lower parts completely separate. The hinge allows for the upper part and lower part to be movable between an open and a closed position (see Figs 1-2). The upper part of the hair clip includes a second part of the second mechanical fastener (38) adapted for connecting with the first part of the second mechanical fastener (40) of the band (30), the hair clip being disposed transversely across the band between each lateral edge proximate the proximal edge of the band (see Fig 2). Regas further teaches the functional intended use language of the section of hair being placed within the clip and the band when in a flat configuration (see Figs 1 & 5) with hair extending on the top side of the band from the proximal towards the distal edge of the band for treating the section of hair with the band forming a looped configuration to engage the second part of the second mechanical fastener (Col 4, 25-60; see Fig 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regas (US 3692032) in view of Julemont (WO 2004019724). 
Claim 2: Regas discloses the invention of claim 1 and further discloses a series of different fastening means for securing things together including a snap fastener in the form a "Ziploc" seal (see Fig 1), a hook and loop fastener (see Fig 6), or snap button fasteners (see Fig 7). Regas discloses a series of different fasteners can be used to hold the components of the device in place and together and discloses the invention essentially as claimed except for the mechanical snap fastener including two or more pins projecting downwardly from the lower side of the lower part of the hair clip with each pin having an outwardly extending raised cap and two or more cooperative notches formed through the band each notch having a waist that can flex away from the pin in use with each notch cooperating with one of the pins forming a snap fit of the band to the hair clip. 
Julemont, however, teaches a system for treating a section of hair of a person comprising: a two piece hinged hair clip (5) in combination with a band (2) with the band including a notch with a waist (see Figs 5 & 9) proximate the proximal end of the band and the lower side of the lower part of the hair clip including a pin with an outwardly extending raised cap projecting downwardly from the lower side of the lower part in order to cooperate with the notch in order to removably snap fit the band to the hair clip while coloring the hair (see Figs 6-13). So Julemont teaches a pin and notch snap fit to be useful in securing a removable band to a hair clip for hair coloring purposes. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Regas by providing the clip and band with the snap fit prescribed by Julemont since Julemont teaches this type of fastener to be useful in these exact applications and Regas discloses any type of snap fit securing means can be used in the device. 
Modified Regas discloses the invention essentially as claimed except for there being at least two of the pins and at least two of the notches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Regas by providing multiple pin and cap fasteners and multiple notches instead of just one since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). Alternatively, or additionally, duplication of these pins and notches would allow the band to hold to the hair clip more securely because of more points of contact/attachment. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regas (US 3692032) in view of Potut (US 5842485).
Claims 4-5: Regas discloses the hair clip can include a pin hinge instead of a living hinge if so desired (Col 3, 10-23), which would result in the proximal each of the upper part and lower part each including a finger lever that when squeezed together would separate the distal ends of the upper and lower parts of the clip. Regas discloses invention essentially as claimed except for explicitly disclosing a biasing mechanism in the form of a coil spring for biasing the hinge into the closed position. 
Potut, however, discloses providing pin hinged hair clips with a biasing coil/torsion spring (26, Fig 7) in order to bias the hair clips into the closed position thereby causing an automatic closing of the device, which makes it easier to insert into the hair with less effort. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Regas by providing the hinge pin with a corresponding biasing coil spring in view of Potut in order to make closing and insertion of the clip into the hair more effortless. 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regas (US 3692032) in view of Burnette (US 7073517).
Claims 8-10: Regas discloses the invention essentially as claimed except for the upper part of the hair clip including a plurality of comb teeth projecting downwardly therefrom and the lower part of the clip including a plurality of comb teeth projecting upwardly therefrom and being offset from the teeth of the upper part such that the teeth do not collide when the hair clip is in the closed position. 
Burnette, however, teaches a two part hair clip including an upper part and a lower part (see Fig 1) hinged together (14) at the proximal end with the upper part including a plurality of comb teeth (22) projecting downwardly therefrom and the lower part including a plurality of comb teeth (22) projecting upwardly therefrom and offset from the comb teeth of the upper part such that the teeth do not collide when the hair clip is in the closed position in order to better hold the clip in position during use (Col 3, 15-30). So Burnette teaches providing two part hinged hair clips with this offset tooth arrangement in order to hold the clip in place during use. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of Regas by providing it with the offset tooth arrangement as prescribed by Burnette in order to better hold the device in place in the hair during use. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regas (US 3692032) in view of Potut (US 5842485) as applied to claim 5 above and further in view of Chen (US 5881741).
Claim 11: modified Regas discloses the hinge including a pin and biasing spring and discloses the invention essentially as claimed except for the lower part of the hair clip including a splash guard projecting upwardly proximate the proximal end to cover the spring and finger levers. 
Chen, however, teaches a hair clip with an upper part spring hinged (2 & 3) to a lower part and further teaches providing these types of spring-biased hair clips with a cover plate (12) projecting upwardly proximate the proximal end of the lower part to cover the spring and the finger leaves (see Figs 3-6) and that constitutes a “splash guard” for safety and aesthetic purposes (Col 1, 6-11) thereby preventing hair from accidentally getting caught in the spring during use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Regas by providing the hair clip with the cover plate/splash guard as taught by Chen in order to protect a user from accidentally snagging hair with the coil torsion spring during use.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regas (US 3692032) in view of Matthews (US 20190125054). 
Claims 12-13: Regas discloses the invention essentially as claimed except for the band being transparent, which is non-opaque. 
Matthews, however, teaches providing hair treatment bands transparent [0007] in order to allow the hair coloring process to be visually assessed while keeping the hair separated in its treatment band [0006]. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the band of Regas by providing it transparent in view of Matthews in order to allow the hair coloring process to be visually assessed while keeping the hair separated in its treatment band.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772